UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1171


TESFAYE WORKENEH WOLDEGIYORGIS,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 20, 2012             Decided:   October 12, 2012


Before DIAZ and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Zewdu A. Derseh, Silver Spring, Maryland, for Petitioner.
Stuart F. Delery, Acting Assistant Attorney General, Derek C.
Julius, Senior Litigation Counsel, Nicole R. Prairie, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Tesfaye Workeneh Woldegiyorgis, a native and citizen

of Ethiopia, petitions for review of an order of the Board of

Immigration      Appeals       (“Board”)     dismissing       his    appeal    from    the

immigration       judge’s        denial      of     his     requests     for     asylum,

withholding       of    removal,      and    protection      under     the    Convention

Against Torture.             For the reasons set forth below, we deny the

petition for review.

             A   determination        regarding      eligibility       for    asylum   or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                          INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                   Administrative findings of

fact are conclusive unless any reasonable adjudicator would be

compelled to decide to the contrary.                      8 U.S.C. § 1252(b)(4)(B)

(2006).          Legal       issues   are     reviewed       de     novo,     “affording

appropriate      deference       to   the    [Board]’s      interpretation       of    the

[Immigration           and     Nationality        Act]       and      any      attendant

regulations.”          Li Fang Lin v. Mukasey, 517 F.3d 685, 691-92 (4th

Cir. 2008).         This court will reverse the Board only if “the

evidence . . . presented was so compelling that no reasonable

factfinder        could       fail    to     find     the     requisite        fear    of

persecution.”          Elias-Zacarias, 502 U.S. at 483-84; see Rusu v.

INS,   296   F.3d      316,    325    n.14   (4th    Cir.    2002).         Furthermore,

“[t]he agency decision that an alien is not eligible for asylum

                                             2
is   ‘conclusive    unless      manifestly      contrary      to   the    law   and   an

abuse of discretion.’”           Marynenka v. Holder, 592 F.3d 594, 600

(4th Cir. 2010) (quoting 8 U.S.C. § 1252(b)(4)(D) (2006)).

              We have reviewed the evidence of record and conclude

that    substantial     evidence    supports        the    agency’s      finding    that

Woldegiyorgis failed to establish either past persecution or a

well-founded     fear     of     future     persecution       in   Ethiopia.          We

therefore     uphold    the     denial    of   his    requests     for    asylum      and

withholding of removal.           See id. at 367 (“Because the burden of

proof for withholding of removal is higher than for asylum —

even though the facts that must be proved are the same — an

applicant who is ineligible for asylum is necessarily ineligible

for withholding of removal under [8 U.S.C.] § 1231(b)(3).”).

              Additionally, Woldegiyorgis challenges the denial of

his request for protection under the Convention Against Torture.

To qualify for such protection, a petitioner bears the burden of

proof of showing “it is more likely than not that he or she

would    be    tortured    if     removed      to    the    proposed      country     of

removal.”      8 C.F.R. § 1208.16(c)(2) (2012).               Based on our review

of the record, we conclude that substantial evidence supports

the denial of his request for relief.                     See Dankam v. Gonzales,

495 F.3d 113, 124 (4th Cir. 2007) (setting forth standard of

review).



                                          3
           Accordingly,   we   deny       the   petition   for     review.      We

dispense   with   oral    argument    because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             PETITION DENIED




                                      4